DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claims 1-16 are currently pending and examined on the merits. 
Claims 3-6, 8-9, and 12-14 are currently amended. 
Claims 15-16 are newly added. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, and 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the primed HPSC". There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation is interpreted as comprising “culturing the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanna et al (US Publication No. 2014/0315301, cited on IDS dated 8/9/21, hereinafter Hanna). 
Hanna discloses methods for generating naïve pluripotent stem cells (para 5, 15). Hanna explains that primed pluripotent stem cells are pluripotent but have restricted developmental potential as compared to naïve pluripotent stem cells, and thus naïve cells may be advantageously utilized for disease research (para 10-11). Hanna discloses obtaining a pluripotent stem cell using methods known in the art (para 342-349). In some embodiments a non-naïve PSC is provided, such as a primed PSC (para 61, 94, 356, 557, 559). The PSCs may be cultured without feeder cells on gelatin and vitronectin coated tissue culture plates in a xeno-free culture media (para 211, 541-545, 1046). In one embodiment the PSCs are cultured in a media containing Knockout DMEM, KSR or AlbuMAX, N2 supplement, recombinant human LIF, recombinant bFGF, recombinant TGFβ1, glutamine, nonessential amino acids, β-mercaptoethanol, Penicillin-Streptomycin, PD0325901 (an ERK 1/2 inhibitor), CHIR99021, (a GSK3β inhibitor), SB203580 (p38 inhibitor), SP600125 (JNK inhibitor) (WIS-NHSM media) (para 837). In some embodiments Activin may be used to replace TGFβ1 (para 437-438). Hanna 
Therefore, every limitation of claims 1-2, 4-5, and 13-14 is present in Hanna and the subject matter is anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna  as applied to claims 1-2, 4-5, and 13-14 above.
Hanna does not explicitly disclose that the PSCs are cultured in a media without FGF and TGFβ. However, in some embodiments Hanna discloses culturing the PSCs in the presence of FGF receptor and TGFβ receptor blockers or inhibitors (para 32-33, 44-45, 411-412, 473-481; an FGF receptor and TGFβ receptor blockers or inhibitors are interpreted as the equivalent of being in the absence of FGF and TGFβ). Hanna explains that culture media containing the FGF receptor and TGFβ receptor blockers or inhibitors is useful for maintaining pluripotent stem cells in the naïve state (para 1146-1156). Therefore, there is a suggestion present in Hanna that the naïve PSCs may be maintained in the absence of FGF and TGFβ, following culturing in the WIS-NHSM media. 
Claim 3, 10-12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna as applied to claims 6-7 above, and in view of Chen et al (Chemically defined conditions for human iPSC derivation and culture. Nature Methods, Vol. 8 (2011) pages 424-429., hereinafter Chen).
Hanna does not explicitly disclose that the vitronectin is full length vitronectin. However, Hanna cites to Chen for methods of producing vitronectin. Chen discloses that full length, wild type vitronectin, and vitronectin mutants, may be produced and purified for use as a culture plate coating (Vitronectin expression purification). Thus, there is a suggestion present in the prior art that the vitronectin could be full length vitronectin. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARA D JOHNSON/Primary Examiner, Art Unit 1632